Title: Council Order for the Security of the Convention Prisoners, 9 June 1780
From: Virginia Executive Council
To: 



In Council June 9th. 1780.

It having been reported that the Enemy are advancing thro the interior Country of No. Carolina, and a doubt arising whether they may not mean to attempt a rescue of the Convention troops, the Governor is advised to instruct Colo. Wood immediately to call in all the said Officers and Soldiers to the barracks; that he have every thing in readiness to move them over the blue ridge at a moments warning; that he post some of his light horse at proper intervals from the barracks to the neighbourhood of the hostile army with orders to convey to him from time to time intelligence of their movements and particularly whether they advance towards his Station; that whensoever he shall find it necessary he embody such proportion of the militia of the County of Albemarle and of the Counties adjacent thereto as he shall think necessary; that it be submitted to him whether it may not be immediately proper, without further intelligence to embody and draw to the barracks so many of the militia of Albemarle as may suffice to guard the prisoners on their march, and embody and draw to Rockfish gap so many of those of Augusta as may secure that pass. And that if it should become necessary to remove the said prisoners the removal be in such Direction as Colo. Wood in his discretion shall think most likely to withdraw them from danger.

A Copy.Arch: Blair C.C.

